Vu la loi n° 93-84 du 26 juillet 1993, relative aux
groupements  interprofessionnels dans le secteur
agricole et agro-alimentaire, telle que modifiée par la
loi n° 2005-16 du 16 février 2005 et notamment son
article 7,

Vu la loi n° 94-123 du 28 novembre 1994, relative
aux centres techniques dans les secteurs industriels,

Vu la loi n° 94-127 du 26 décembre 1994, portant
loi de finances pour la gestion 1995, telle que
modifiée par la loi n° 2010-58 du 17 décembre 2010
et notamment ses articles 37 et 45,

Vu la loi n° 95-109 du 25 décembre 1995, portant
loi de finances pour la gestion 1996 et notamment son
article 63,

Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministère de l'industrie, tel que modifié
et complété par le décret 2010- 3215 du 13 décembre
2010,

Vu le décret n° 99-2741 du 6 décembre 1999, fixant
l'organisation et les modalités de fonctionnement ainsi
que les modes d'intervention du fonds de développement
de la compétitivité industrielle, tel que modifié et
complété par les textes subséquents et notamment le
décret n° 2008-2404 du 23 juin 2008,

Vu le décret n° 96-1563 du 9 septembre 1996,
fixant les règles d'organisation, de fonctionnement et
les modes d'intervention du fonds de développement
de la compétitivité dans les secteurs de l'agriculture et
de la pêche, tel que modifié et complété par les textes
subséquents et notamment le décret n° 2010-153 du
1% février 2010,

Vu le décret n° 99-658 du 22 mars 1999, portant
institution d'un stock de régulation de lait frais
stérilisé, tel que modifié et complété par les textes
subséquents et notamment le décret n° 2005-1696 du
6 juin 2005,

Vu le décret n° 2001-419 du 13 février 2001, fixant
les attributions du ministère de l'agriculture,

Vu le décret n° 2001-2965 du 20 décembre 2001,
fixant les attributions du ministère du commerce,

Vu le décret n° 2010-1766 du 19 juillet 2010,
fixant les modalités d'intervention du fonds de
financement du repos biologique dans le secteur de la
pêche,

Vu le décret n° 2013-1372 du 15 mars 2013,
portant nomination des membres du gouvernement,

Vu l'avis du ministre des finances, du ministre du
commerce et de l'artisanat, du ministre de l'agriculture
et du ministre de la santé,

Vu l'avis du tribunal administratif,

Vu la délibération du conseil des ministres et après
information du Président de la République.

Décrète :

Article premier - Sont abrogées, les dispositions du
premier paragraphe de l'article 7 du décret susvisé
n° 99-658 du 22 mars 1999 et remplacées par ce qui
suit :

Article 7 (premier paragraphe (nouveau) - Est
instituée une prime de stockage de lait industrialisé
fixé à 50 millimes par litre de lait frais stérilisé demi
écrémé stocké par mois. Cette prime est servie aux
centrales laitières par le groupement
interprofessionnel du lait en vertu d'une décision du
ministre chargé de l'agriculture, et ce, conformément à
la procédure établie par la commission nationale
prévue à l'article 4 du présent décret et sur la base d'un
rapport établi par elle.

Art. 2 - Le ministre des finances, le ministre de
l'industrie, le ministre du commerce et de l'artisanat et
le ministre de l'agriculture sont chargés, chacun en ce
qui le concerne, de l'exécution du présent décret qui
sera publié au Journal Officiel de la République
Tunisienne.

Tunis, le 20 septembre 2013.

Le Chef du Gouvernement
Ali Larayedh

Décret n° 2013-4032 du 20 septembre 2013,
portant approbation de l'avenant n° 1 à la
convention et ses annexes régissant le
permis de recherche d'hydrocarbures dit
permis « Zaafrane ».

Le chef du gouvernement,

Sur proposition du ministre de l'industrie,

Vu la loi constituante n° 2011-6 du 16 décembre
2011, portant organisation provisoire des pouvoirs
publics,

Vu le code des hydrocarbures promulgué par la loi
n° 99-93 du 17 août 1999, tel que complété et modifié
par les textes subséquents et notamment par la loi
n° 2008-15 du 18 février 2008,

Vu le décret n° 95-916 du 22 mai 1995, fixant les
attributions du ministère de l'industrie, tel que modifié
et complété par le décret 2010-3215 du 13 décembre
2010,

N° 80 Journal Officiel de la République Tunisienne — 4 octobre 2013

Page 2905
Vu le décret n° 2000-134 du 18 janvier 2000,
portant organisation du ministère de l'industrie, tel que
modifié et complété par les textes subséquents et
notamment par le décret n° 2010-617 du 5 avril 2010,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif
des hydrocarbures, tel que modifié le décret n° 2013-
1514 du 6 mai 2013,

Vu décret n° 2001-1842 du 1° août 2001, portant
approbation de la convention particulière type, relative
aux travaux de recherche et d'exploitation des
gisements d'hydrocarbures ,

Vu le décret n° 2007-903 du 10 avril 2007, portant
approbation de la convention et ses annexes signées à
Tunis le 20 février 2007,

Vu l'avis favorable émis par le comité consultatif
des hydrocarbures lors de sa réunion tenue le 7 et 20
juin 2012,

Vu la délibération du conseil des ministres et après
information du Président de la République.

Décrète :

Article premier - Est approuvé l'avenant n° 1 signé
le 20 février 2013 entre l'Etat Tunisien d'une part,
l'Entreprise Tunisienne d'Activités Pétrolières et la
société « Medex Petroleum (Tunisia) Limited » d'autre
part et relatif à la modification de certaines
dispositions de la convention et ses annexes régissant
le permis de recherche d'hydrocarbures dit permis
«Zaafrane ».

Art. 2 - Le ministre de l'industrie est chargé de
l'exécution du présent décret qui sera publié au
Journal Officiel de la République Tunisienne.

Tunis, le 20 septembre 2013.

Le Chef du Gouvernement

Ali Larayedh

Par décret n° 2013-4033 du 23 septembre 2013.

La classe exceptionnelle à l'emploi d'un directeur
d'administration centrale est accordée à Madame
Fatma Thabet épouse Chiboub, inspecteur en chef des
affaires économiques, chargée des fonctions de
directeur des zones industrielles à la direction générale
de l'infrastructure industrielle et technologique au
ministère de l'industrie.

Par décret n° 2013-4034 du 23 septembre 2013.

Monsieur Zouheir Makhloufi, ingénieur principal,
est chargé des fonctions de directeur chargé de la
promotion de la qualité et de la productivité et des
projets de coopération à l'unité de gestion par objectifs
pour la réalisation du programme national de
promotion de la qualité au ministère de l'industrie.

Par décret n° 2013-4035 du 23 septembre 2013.

Monsieur Saber Ben Kilani, ingénieur en chef, est
chargé des fonctions de directeur des industries du
textile à la direction générale du textile et de
l'habillement au ministère de l'industrie.

Par décret n° 2013-4036 du 23 septembre 2013.

Monsieur El Mohsen Missaoui, ingénieur en chef,
est chargé des fonctions de directeur des industries de
l'habillement à la direction générale du textile et de
l'habillement au ministère de l'industrie.

Arrêté du ministre de l'industrie du 27
septembre 2013, portant ouverture d'un
concours externe sur épreuves pour le
recrutement de cinq (5) ingénieurs principaux
du corps commun des ingénieurs des
administrations publiques.

Le ministre de l'industrie,

Vu la loi n° 83-112 du 12 décembre 1983, portant
statut général des personnels de l'Etat, des collectivités
locales et des établissements publics à caractère
administratif, ensemble les textes qui l'ont modifiée ou
complétée et notamment la loi n° 97-83 du 20
décembre 1997 et la loi n° 2003-20 du 17 mars 2003,

Vu le décret n° 99-819 du 12 avril 1999, fixant le
statut particulier au corps commun des ingénieurs des
administrations publiques, tel que modifié et complété
par le décret n° 2001-1748 du 1* août 2001 et de
décret n° 2009-113 du 21 janvier 2009,

Vu l'arrêté du ministre de l'industrie du 24 août
1999, fixant les modalités d'organisation du concours
externe sur épreuves pour le recrutement d'ingénieurs
principaux du corps commun des ingénieurs des
administrations publiques,

Vu l'arrêté du 31 mai 2005, modifiant le
programme annexé à l'arrêté du 24 août 1999, fixant
les modalités d'organisation du concours externe sur
épreuves pour le recrutement d'ingénieurs principaux
du corps commun des ingénieurs des administrations
publiques.

Page 2906

Journal Officiel de la République Tunisienne — 4 octobre 2013 N° 80
